DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 04, 2022 has been entered. 

Response to Amendment
Claims 1, 5-7 and 17 have been amended. Claim 20 has been cancelled. Claims 1-19 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hold (US Pub No. 2014/0278552 A1) in view of Collins, JR. et al. (Collins; US Pub No. 2012/0223821 A1).
As per claim 1, Hold teaches an interactive doctor patient interface platform enabling doctors to monitor and communicate with a plurality of patients having diseases (¶ [0009], ¶ [0035], lines 1-6; ¶ [0051], lines 1-6), each patient being associated with one or more peripherals measuring the peripheral parameters associated with a disease of that patient (¶ [0009]; ¶ [0010], lines 1-9; ¶ [0011]-¶ [0013]; ¶ [0035], lines 1-6; ¶ [0054], lines 1-8), said platform comprising:
a plurality of doctor interfaces adapted to present and receive information and commands, each doctor interface being associated with a doctor, each doctor supervising at least one patient to receive the respective peripheral parameters (¶ [0026], ¶ [0009]; ¶ [0010], lines 1-9);
a plurality of patient interfaces adapted to present and receive information, each patient interface communicating with one of said patient peripherals and being associated with a respective patient (¶ [0010], lines 1-9; ¶ [0028]); and
a master server communicating with all the peripherals of all the patients via said patient interfaces to receive information indicative of said peripheral parameters, said master server being configured to analyze said information, determine if said peripheral parameters meet a predetermined criteria set by the respective doctor of the respective patient (¶ [0010], lines 14-20; ¶ [0034], lines 3-6; ¶ [0015], ¶ [0058]; ¶ [0064]; ¶ [0085], ¶ [0087]), and selectively generate a first and a second alert sequentially based on said analysis (¶ [0064], ¶ [0067], ¶ [0069], lines 1-3; ¶ [0087], ¶ [0090], lines 1-4), the doctor interfaces selectively presenting information about their respective patients on demand (¶ [0027], lines 6-9; ¶ [0049], lines 1-4; ¶ [0068], lines 1-8; ¶ [0087]: selectively presenting information on doctor interface; ¶ [0090], lines 1-4; paragraph [0092]: if no response is received in response to first notification, a second notification is sent to another party).
Hold does not expressly teach said master [[sever]] server being adapted to generate the second alert if said first alert is not acknowledged by a doctor through the respective doctor interface receiving the first alert.
Collins teaches said master [[sever]] server (paragraph [0045], lines 13-16) being adapted to generate the second alert if said first alert is not acknowledged by a doctor through the respective doctor interface receiving the first alert (paragraph [0008], lines 1-7).
It would have been obvious to one having ordinary skill in the art at the time the inventio was effectively filed to implement notifying a secondary caregiver as taught by Collins, since Collins states in paragraph [0008] that such a modification would result in the patient receiving necessary care as soon as possible.
As per claim 2, Hold in view of Collins further teaches the platform of claim 1 wherein said patient interfaces are one of a tablet and a smartphone (Hold, ¶ [0091], lines 1-3).
As per claim 3, Hold in view of Collins further teaches the platform of claim 1 wherein said master server is configured to generate a regimen for each patient for obtaining said parameters or take medicine, said master server being further adapted to contact said patient interfaces to determine if said patients have complied with said regimen, and to generate alerts to the physicians if there is lack of compliance by some patients (Hold, ¶ [0037], ¶ [0085], ¶ [0087], ¶ [0090], lines 1-4; ¶ [0091]; ¶ [0092], lines 1-6). 
As per claim 4, Hold in view of Collins further teaches the platform of claim 3 wherein said master server is configured to send queries to said patient interfaces to determine compliance (Hold, ¶ [0087]; ¶ [0088]; ¶ [0091], lines 1-12).
As per claim 5, Hold in view of Collins further teaches the platform of claim 1 wherein said doctor interfaces are adapted to provide [[patient]] peripheral parameters obtained from a plurality of said patients in sequence when requested by a doctor, said [[patient]] peripheral parameters being presented in chronological order (Hold, ¶ [0103], lines 6-10).
As per claim 6, Hold in view of Collins further teaches the platform of claim [[5]] 1 wherein said peripheral parameters include electrocardiograms (EKGs) (Hold, ¶ [0093]).
As per claim 7, Hold in view of Collins further teaches the platform of claim [[6]] 3 further comprising a memory containing information about interactions between different drugs prescribed to patients, wherein said platform is configured to receive drug prescriptions for a patient and to check with said memory to determine for each new drug whether said new drug will interact with another drug prescribed for that patient (Hold, ¶ [0086], lines 1-13).
As per claim 8, Hold in view of Collins further teaches the platform of claim 7 wherein said physician requests a change in a drug selected from one of a drug kind and drug dosage, wherein said platform is adapted to check said database to determine any conflicts with the new drug and any other existing drugs and/or conditions of the patient (Hold, ¶ [0085]; ¶ [0086], lines 1-13).
As per claim 10, Hold in view of Collins further teaches the platform of claim 1 wherein said patient interfaces are adapted to receive manual inputs from patients when automatic transmitting of information to the platform is unavailable (Hold, ¶ [0083], lines 7-10).
As per claim 12, Hold in view of Collins further teaches the platform of claim 1 wherein at least one peripheral is adapted to monitor sleep apnea related parameters in a patient and to generate corrective steps to stop sleep apnea in the patient (Hold, ¶ [0115], lines 1-11; ¶ [0116], ¶ [0124], ¶ [0125]).
As per claim 14, Hold in view of Collins further teaches the platform of claim 1 further including an alarm button disposed on one of said patient interfaces and selectively activated by the patient, wherein in response to the activation of the alarm button, the master server initiates an alarm protocol including one of sending a message to a caregiver, Emergency Medical Services (EMS) and a health care provider (Hold, ¶ [0132]).
As per claim 17, (see rejection of claim 1 above) an interactive doctor patient interface platform enabling doctors to monitor and communicate with a plurality of patients having diseases, said platform comprising:
a plurality of doctor interfaces adapted to present and receive information and commands, each doctor interface being associated with a doctor, each doctor supervising at least one patient;
a plurality of patient interfaces, each patient interface being associated with a respective patient, receiving patient specific information, and transmitting said patient specific information including peripherals adapted to measure peripheral parameters related to respective patients; and
a master server communicating with said patient interfaces to receive said patient specific information, said master server being configured to analyze said patient specific information including said peripheral parameters, determine if said [[patient specific information meets a]] peripheral parameters meet predetermined criteria set by the respective doctor of the respective patient, and selectively generate at least a first alert sequentially based on said analysis, said master sever being adapted to generate a second alert if said first alert is not acknowledged by a doctor through the respective doctor interface receiving said first alert.
As per claim 18, Hold in view of Collins further teaches the platform of claim 17 wherein first alert is sent to the respective doctor interface and said second alert is generated if said respective doctor interfaces does not acknowledge said first alert (Hold, paragraph [0095]: if designated physician does not answer, a second alert is sent to an emergency team).
As per claim 19, Hold in view of Collins further teaches the platform of claim 18 wherein said second alert is sent to another interface (Hold, paragraph [0095]: a second alert is sent to an emergency team).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hold in view of Collins.
As per claim 11, Hold in view of Collins teaches the platform of claim 10.
Hold in view of Collins does not expressly teach wherein said master server keeps track of manual entries from patients, and to generate an alert when manual entries from a patient exceed a predetermined limit.
However, Hold teaches wherein said master server keeps track of manual entries from patients, and to generate an alert when manual entries from a patient exceed a predetermined limit (¶ [0083], lines 7-10; ¶ [0090], lines 1-4; ¶ [0102], lines 13-17). Furthermore, the type of alert, “alert when manual entries from a patient exceed a predetermined limit”, would have 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the alert when manual entries from a patient exceed a predetermined limit, as discloses, within the invention of Hold because this is valuable in demonstrating efficacy of the monitoring program (Hold, ¶ [0102]).

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hold in view of Collins as applied above, and further in view of Fallon et al. (Fallon; US Pub No. 2010/0169409 A1).
As per claim 9, Hold in view of Collins teaches the platform of claim 1.
Hold in view of Collins does not expressly teach further comprising a test feature prompting a patient to perform a test and once test data is provided to the master server, if the patient is not performing the test than then a notification feature is activated to alert a designated person that the patient has failed to follow the test.
However, Global teaches comprising a test feature, a patient to performing a test, test data is provided to the master server, a notification feature is activated to alert a designated person of patient activity failures (¶ [0015], lines 1-5; ¶ [0102], lines 13-17).
Fallon is also in the field of doctor patient interface platform enabling doctors to monitor and communicate with a plurality of patients having specific characteristics diseases (¶ [0090]; ¶ [0136]; ¶ [0138]) and discloses a test feature prompting a patient to perform a test 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the test, as disclosed in Fallon, within the invention of Global because it provides an easily accessible “in-home' web based administration of testing (Fallon, ¶ [0114]).
  As per claim 13, Hold in view of Collins teaches the platform of claim 1.
Hold in view of Collins does not expressly teach wherein at least one a peripheral and a patient interface include an accelerometer, said peripheral or patient interface being adapted to sense indications in a Parkinson's disease in a patient when the patient is holding the same.
However, Global teaches wherein at least one a peripheral and a patient interface include a monitor, said peripheral or patient interface being adapted to sense indications in a Parkinson’s disease in a patient when the patient is holding the same (¶ [0098]; ¶ [0116]; ¶ [0126]).
Fallon discloses wherein at least one a peripheral and a patient interface include an accelerometer, said peripheral or patient interface being adapted to sense indications in a Parkinson's disease in a patient when the patient is holding the same (Fig 9c “Patients must possess a minimum of task performing ability such as the ability to...put on an elastic wrist band (containing an accelerometer for tremor measurement”; ¶ [0090]; ¶ [0161] various other peripheral devices may be connected to one or more computer platforms, such as accelerometers).
.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hold in view of Collins as applied above, and further in view of Hanson et al. (Hanson; US Pub No. 2012/0314901 A1).
As per claim 15, Hold in view of Collins teaches the platform of claim 14.
Hold in view of Collins does not expressly teach wherein the alarm button is further adapted to be activated automatically in response to a predetermined condition, such as the patient falling down.
However, Global teaches wherein the alarm button is further adapted to be activated automatically in response to a predetermined condition (¶ [0116]; ¶ [0132]).
Hanson is also in the field of patient monitoring (Abstract, activity associated with a patient falling is monitored and a determination is made to capture one or more images of the room based on the monitoring) and discloses wherein the alarm button is further adapted to be activated automatically in response to a predetermined condition, such as the patient falling down (¶ [0007], lines 1-5; ¶ [0055], lines 1-6; ¶ [0056], lines 1-4; ¶ [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the patient falling down, as disclosed in Hanson, within the 
As per claim 16, Hold in view of Collins teaches the platform of claim 14.
Hold in view of Collins  does not expressly teach wherein the alarm button further includes geographic location elements for selectively locating the patient and transmitting said location to a remote party.
However, Global teaches the alarm button transmitting to a remote party (¶ [0132]).
Hanson discloses wherein the alarm button further includes geographic location elements for selectively locating the patient and transmitting said location to a remote party (¶ [0007], lines 1-5; ¶ [0113], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the locating the patient, as disclosed in Hanson, within the invention of Global because the location in the home where the fall occurred may be used to pick the other sensors the system reviews in confirming a potential fall event (Hanson, ¶ [0113]).




Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684